ASSESSMENT OF COMPLIANCE WITH APPLICABLE SERVICING CRITERIA Newport Management Corporation (the "Asserting Party") provides this assessment of compliance with respect to its performance of functions for the Applicable Servicing Criteria, as specified in Item 1122(d) of Regulation AB promulgated by the Securities and Exchange Commission, in regards to the loans selected in the Platform for the following Period: Platform: Pools of loans, underlying publicly-issued residential mortgage-backed securities that were issued on or after January 1, 2006 by Aurora Loan Services, LLC ("Aurora") (collectively, "Eligible Securitization Transactions," as defined in Schedule A attached hereto), on which escrow payments were disbursed in 2007, specifically Item 1122(d)(4)(xi), only as it relates to the "Applicable Servicing Criteria" described below, and as disclosed by Aurora to the Asserting Party. Period: As of and for the year ended December 31, 2007. Applicable Servicing Criteria: the servicing criterion which applies to the functions performed by the Asserting Party is set forth in Section 229.1122(d)(4)(xi) ("Applicable Servicing Criteria"). With respect to the Applicable Servicing Criteria, the Asserting Party performs the following limited functions: 1. Processes the obligor's hazard insurance information it receives and provides the Aurora with the applicable hazard insurance effective date, payment amount, and payee (collectively, "Insurance Information"); 2. Provides the Insurance Information to the Aurora no later than 5 days prior to the applicable expiration date as indicated in the Insurance Information; and 3. Disburses escrowed insurance payments to insurance carriers on or before the applicable expiration date. With respect to the Platform, and with respect to the Period, the Asserting Party provides the following assessment of its compliance in respect of the Applicable Servicing Criteria (as defined above): 1. The Asserting Party is responsible for assessing its compliance with respect to the functions it performs for the Applicable Servicing Criteria. 2. The Asserting Party has assessed its compliance with respect to the functions it performs for the Applicable Servicing Criteria. 3. Other than as identified on Schedule B attached hereto, as of and for the Period, the Asserting Party was in material compliance with respect to the functions it performs for the Applicable Servicing Criteria. KPMG, LLP, an independent registered public accounting firm, has issued an attestation report with respect to the Asserting Party's foregoing assessment of compliance, as of and for the year ended December 31, 2007. NEWPORT MANAGEMENT CORPORATION By: /s/ Mark Ulmer Mark Ulmer Its: Executive Vice President Dated: February 28, 2008 SCHEDULE A ELIGIBLE SECURITIZATION TRANSACTIONS Investor ID F20 F21 F22 F23 F25 F26 F27 F28 F30 F31 F32 F33 F35 F36 F38 F39 F41 F42 F43 F44 F45 F46 F47 F48 F49 F53 F54 F55 F56 F58 F59 F60 F61 F62 F63 F64 F65 F66 F67 F68 F70 F72 F73 F74 F75 F76 F77 F78 F79 F80 F81 F82 F83 F85 F86 F87 F90 F91 F92 F93 F94 F95 F96 F97 F98 F99 H01 H03 H04 H05 H06 H08 H10 H11 H12 H14 H15 H17 H18 H19 H28 H30 H32 H33 H38 H39 H41 H42 H43 H44 H47 H48 H49 H50 H51 H52 H53 H55 H56 H57 H58 H59 H60 H61 H62 H63 H64 H66 H67 H68 H69 H70 H71 H72 H76 H77 H79 H81 SCHEDULE B MATERIAL INSTANCES OF NONCOMPLIANCE No material instances of noncompliance: Newport Management Corporation has complied, in all material respects, with the aforementioned applicable servicing criterion as of and for the year ended December 31,2007.
